DETAILED ACTION
This non-final Office action is in response to the claims filed on January 30, 2020.
Status of claims: claims 3-7 are withdrawn; claims 1 and 2 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/30/2020, 2/18/2021, 3/08/2021, and 6/04/2021 were considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species I pertaining to FIGS. 1-21B and pertaining to claims 1 and 2 in the reply filed on January 21, 2022 is acknowledged. Claims 3-7 are therefore withdrawn due to this restriction requirement.

Specification
The disclosure is objected to because of the following informalities: paragraph [0005] is missing. Paragraph [0008], line 1 – “potion” should be corrected. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 6 – “the rotational axis” lacks antecedent basis
.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 2 – “ascending/descending” is unclear. Does the “/” mean and or or?  Clarification is required.
Claim 1, line 11 – “a direction changing portion” of what?
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10982478 in view of US 8816525 to Okumura.
U.S. Patent No. 10982478 claims a window regulator, comprising: a guide rail provided along an ascending/descending direction of a window for a vehicle; a carrier plate that slides on the guide rail and moves together with the window; a window power feed wire for supplying power to the window; a swing bar arranged to be swingable about the rotational axis thereof that is along a width direction of the vehicle; an elastic member that generates an elastic force for swinging the swing bar in a predetermined direction; and wherein the window power feed wire is hung over the swing bar.
U.S. Patent No. 10982478 fails to claim a wire breakage prevention means for preventing breakage of the window power feed wire at a direction changing portion where the routing direction of the window power feed wire changes as the swing bar swings.
Okumura teaches of a wire breakage prevention means 6 (see FIGS. 1,4,5) for preventing breakage of a power feed cable at a direction changing portion where the routing direction of the power feed cable changes.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a wire breakage prevention means with US Patent No. 10982478, as taught by Okumura, in order to “protect” the window power feed wire such that the window power feed wire “does not bend at a predetermined bend radius.”  (see col. 7 of Okumua)  Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to attach a wire breakage prevention means at the top of the US Patent No. 10982478 swing bar, as taught by Okumura, in order to minimize friction between the swing bar and window power feed wire during movement of said wire and/or of said swing bar. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10975604 in view of Okumura.
U.S. Patent No. 10975604 claims a window regulator, comprising: a guide rail provided along an ascending/descending direction of a window for a vehicle; a carrier plate that slides on the guide rail and moves together with the window; a window power feed wire for supplying power to the window; a swing bar arranged to be swingable about the rotational axis thereof that is along a width direction of the vehicle; an elastic member that generates an elastic force for swinging the swing bar in a predetermined direction; and wherein the window power feed wire is hung over the swing bar.
U.S. Patent No. 10975604 fails to claim a wire breakage prevention means for preventing breakage of the window power feed wire at a direction changing portion where the routing direction of the window power feed wire changes as the swing bar swings.
Okumura teaches of a wire breakage prevention means 6 (see FIGS. 1,4,5) for preventing breakage of a power feed cable at a direction changing portion where the routing direction of the power feed cable changes.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a wire breakage prevention means with US Patent No. 10975604, as taught by Okumura, in order to “protect” the window power feed wire such that the window power feed wire “does not bend at a predetermined bend radius.”  (see col. 7 of Okumua)  Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to attach a wire breakage prevention means at the top of the US Patent No. 10975604 swing bar, as taught by Okumura, in order to minimize friction between the swing bar and window power feed wire during movement of said wire and/or of said swing bar. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0283698 to Huber et al. (hereinafter “Huber”) in view of DE 202013100567U1 (hereinafter “’567”) in view of Okumura.
Huber discloses a window regulator, comprising: 
a guide rail 4 provided along an ascending/descending direction of a window 2 for a vehicle; 
a carrier plate 5 that slides on the guide rail and moves together with the window; 
a window power feed wire 7 for supplying power to the window; 
a swing bar 3.1 arranged to be swingable about the rotational axis thereof that is along a width direction of the vehicle; and 
wherein the window power feed wire is hung over the swing bar. 
Huber fails to disclose an elastic member that generates an elastic force for swinging the swing bar in a predetermined direction.
‘567 teaches of an elastic member 7 that generates an elastic force for swinging the swing bar 1 in a predetermined direction. (see FIGS. 2A, 2B, 6B)

Huber fails to disclose a wire breakage prevention means for preventing breakage of the window power feed wire at a direction changing portion where the routing direction of the window power feed wire changes as the swing bar swings.
Okumura teaches of a wire breakage prevention means 6 (see FIGS. 1,4,5) for preventing breakage of a power feed cable at a direction changing portion where the routing direction of the power feed cable changes.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a wire breakage prevention means with Huber, as taught by Okumura, in order to “protect” the window power feed wire such that the window power feed wire “does not bend at a predetermined bend radius.”  (see col. 7 of Okumua)  Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to attach a wire breakage prevention means at the top or bottom of the Huber swing bar, as taught by Okumura, in order to minimize friction between the swing bar and window power feed wire during movement of said wire and/or of the swing bar. (claim 1)
	Huber, as applied above, further discloses wherein the wire breakage prevention means comprises a wire support portion for supporting the window power feed wire so that the direction changing portion of the window power feed wire curves in an arc shape. (claim 2)

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over ’567 in view of Okumura.
’567 discloses a window regulator, comprising: 

a carrier plate M that slides on the guide rail and moves together with the window; 
a window power feed wire 3 for supplying power to the window; 
a swing bar 1 arranged to be swingable about the rotational axis thereof that is along a width direction of the vehicle; 
an elastic member 7 that generates an elastic force for swinging the swing bar in a predetermined direction; and
wherein the window power feed wire is hung over the swing bar. 
‘567 fails to disclose a wire breakage prevention means for preventing breakage of the window power feed wire at a direction changing portion where the routing direction of the window power feed wire changes as the swing bar swings.
Okumura teaches of a wire breakage prevention means 6 (see FIGS. 1,4,5) for preventing breakage of a power feed cable at a direction changing portion where the routing direction of the power feed cable changes.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a wire breakage prevention means with ‘567, as taught by Okumura, in order to “protect” the window power feed wire such that the window power feed wire “does not bend at a predetermined bend radius.”  (see col. 7 of Okumua)  Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to attach a wire breakage prevention means near element 21 at the end of the ‘567 swing bar 1, as taught by Okumura, in order to minimize friction between the swing bar and window power feed wire during movement of said wire and/or of the swing bar. (claim 1)


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634